 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 1 of 9


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT INDIANA
                                    HAMMOND DIVISION

LACY NAUMOSKI,                          )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )
                                        )       CAUSE NO. 2:19-cv-491
COSTCO WHOLESALE                        )
CORPORATION,                            )
                                        )
       Defendant.                       )

                        COMPLAINT AND DEMAND FOR JURY TRIAL

                                        I. Nature of the Case

       The plaintiff, Lacy Naumoski (formerly Lacy Mitchell) (hereinafter “Naumoski”), brings

this action against her former employer, Costco Wholesale Corporation (hereinafter

“Defendant”), alleging that Defendant violated her rights under the Americans with Disabilities

Act, as amended (“ADA”), 42 U.S.C. § 12101 et seq., and the Family Medical Leave Act of

1993 (“FMLA”), 29 U.S.C. § 2601 et seq.

                                              II. Parties

       1.         Naumoski has resided within the Northern District of the State of Indiana at all

relevant times.

       2.         Defendant operates its business within the Northern District of Indiana.

                                     III. Jurisdiction and Venue

       3.         Defendant is an "employer" within the meaning of 42 U.S.C. § 12111(5)(A) and

29 U.S.C. § 2611(4).



                                                   1
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 2 of 9


        4.     Naumoski was an "employee" within the meaning of 42 U.S.C. § 12111(4) and 29

U.S.C. § 2611(2).

        5.     At all relevant times, Naumoski has been a qualified individual with a disability,

has had a record of disability, and/or has been regarded as disabled by Defendant.

        6.     At all relevant times, Naumoski had a “serious health condition” as that term is

defined by the FMLA.

        7.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, 28 U.S.C. § 1343, 29

U.S.C. § 2617(a)(2), and 42 U.S.C. § 12117.

        8.     Naumoski satisfied her obligations to exhaust her administrative remedies and

now timely files her lawsuit.

        9.     Venue is proper in this Court.

                                     IV. Factual Allegations

        10.    Naumoski began working for Defendant at its warehouse in Merrillville, Indiana

in or about September 2007 as a part time cashier, and she began working full time in or about

2014.

        11.    Throughout her employment, Naumoski performed her job duties in a competent

and satisfactory manner, carrying out the essential functions of the job.

        12.    Naumoski has suffered from migraine headaches the majority of her life, resulting

from a head injury sustained when she was 10 years old. Naumoski’s migraine headaches

substantially limit one or more of Naumoski’s major life activities, including, but not limited to,

seeing, hearing, speaking, working and communicating. Her migraine headaches can cause her to




                                                 2
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 3 of 9


lose her ability to speak and see. Her migraines are unpredictable and can come on very fast.

Naumoski also suffers from anxiety and depression.

       13.     Since early in her tenure with Defendant, Naumoski was approved for intermittent

FMLA for her migraine headaches.

       14.     For over a decade, Defendant accommodated Naumoski’s disability, allowed her

to use her FMLA without issue, and generally worked with her to achieve a productive working

environment under which Naumoski performed well.

       15.     Due to the fact that her migraines can onset extremely fast and render her unable

to speak, there were times throughout her employment when Naumoski was unable to call in to

inform Defendant that she would be late for the start of her shift. Defendant accommodated

Naumoski’s disability by excusing her tardiness and allowing her to report to work after the

migraine had subsided and allowed her to use FMLA leave to cover the tardiness.

       16.     In or about April 2017, Defendant demoted Naumoski back to a part time

employee.

       17.     In or about June 2017, Naumoski began reporting to a new General Manager,

Lynda Calocci.

       18.     In or about April 2018, Calocci summoned Naumoski to her office and told her

that Defendant would no longer allow Naumoski to use her approved FMLA when her migraines

caused her to be tardy, despite the fact that Defendant had allowed her to do so since 2010.

       19.     Thereafter, Calocci repeatedly and continuously called Naumoski into her office

to discuss her FMLA and her disabilities, and to demand additional documentation to support her

active and approved FMLA.



                                                3
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 4 of 9


       20.     As a result of Calocci’s interference and intimidation, Naumoski was fearful to

request renewal of her FMLA and it expired on June 22, 2018.

       21.     In June 2018, Naumoski filed a complaint with Defendant’s ethics department

that Calocci was harassing her on the basis of her disability.

       22.     On July 29, 2018, Defendant disciplined Naumoski when it issued her six (6)

counseling notices simultaneously for alleged attendance violations ranging from June 20

through July 24 and suspended her, violating Defendant’s policy that counseling notices must be

issued within three scheduled working days of the violation.

       23.     On or about August 4, 2018, Naumoski met with Calocci and asked her why she

issued the discipline, and Calocci referenced Naumoski’s ethics complaint.

       24.     On or about August 4, 2018, Naumoski complained to Defendant that Calocci’s

discipline was discriminatory and retaliatory.

       25.     As a result of her complaint, Defendant rescinded the aforementioned six (6)

counseling notices.

       26.     In August 2018, Naumoski requested intermittent FMLA leave.

       27.     Calocci pulled Naumoski’s FMLA request from Defendant’s third-party FMLA

administrator to personally process the request in stark contrast from how Defendant handles

FMLA requests from every other employee.

       28.     On August 31, 2018, Calocci disciplined and suspended Naumoski for alleged

insubordination after Calocci demanded that Naumoski report to her office after her shift was

over and Naumoski had already clocked out. Naumoski was unable to comply because she had to

pick up her children.



                                                 4
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 5 of 9


       29.     On October 18, 2018, Defendant provided Naumoski with a letter dated

September 20, 2018, notifying her that her request for FMLA leave was denied for allegedly

falling just short of the 1,250 hour requirement for the past year, a threshold she was bound to

meet prior to the end of the year.

       30.     Defendant instead provided Naumoski with two (2) “accommodation days” each

month to utilize in relation to her migraine headaches.

       31.     Defendant unilaterally decided what accommodation to provide without engaging

Naumoski in the interactive process and despite regularly doing more to accommodate her for

several years previous.

       32.     On November 24, 2018, Defendant terminated Naumoski before she could meet

the 1,250 hour requirement and refile for FMLA leave.

       33.     Naumoski has suffered, and continues to suffer, harm as a result of Defendant’s

unlawful actions.

                                      V. Causes of Action

                                             COUNT I

    DISABILITY DISCRIMINATION AND FAILURE TO ACCOMMODATE – ADA

       34.     Naumoski hereby incorporates paragraphs 1 - 33 of her Complaint.

       35.     The acts alleged above constitute unlawful employment practices in violation of

the ADA.

       36.     Defendant has failed and refused to apply the same standard to Naumoski as it has

applied to similarly situated employees who are not disabled, do not have a record of disability,

and/or who it does not regard as disabled.



                                                 5
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 6 of 9


       37.     Defendant took unlawful, adverse employment actions against Naumoski based

on her disability, her record of disability, and/or because it regarded her as disabled, including

when it failed to engage in the interactive process or provide Naumoski with a reasonable

accommodation and when it terminated her employment.

       38.     Defendant cannot establish that providing more than two “accommodation days”

would have subjected it to undue hardship in light of its past practice.

       39.     Defendant’s actions, as alleged above, deprived Naumoski of equal employment

opportunities and otherwise adversely affected the terms and conditions of her employment.

       40.     Naumoski has suffered damages as a result of Defendant’s unlawful conduct,

including lost wages, mental anguish, and emotional distress.

       41.     Defendant’s unlawful actions against Naumoski were intentional, willful, and

done in reckless disregard of Naumoski’s rights as protected by the ADA.

                                            COUNT II

                                     RETALIATION – ADA

       42.     Naumoski hereby incorporates paragraphs 1 - 441of her Complaint.

       43.     The acts alleged above constitute unlawful employment practices in violation of

the ADA.

       44.     Naumoski engaged in protected activity under the ADA.

       45.     Defendant took unlawful adverse employment actions against Naumoski in

retaliation for her engagement in protected activity, including when it terminated her

employment.




                                                  6
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 7 of 9


       46.    Defendant has failed and refused to apply the same standard to Naumoski as it has

applied to similarly situated employees who have not engaged in protected activity.



       47.    Defendant’s actions, as alleged above, deprived Naumoski of equal employment

opportunities and otherwise adversely affected the terms and conditions of her employment.

       48.    Naumoski has suffered damages as a result of Defendant’s unlawful conduct,

including lost wages, mental anguish, and emotional distress.

       49.    Defendant’s unlawful actions against Naumoski were intentional, willful, and

done in reckless disregard of Naumoski’s rights as protected by the ADA.

                                          COUNT III

                               VIOLATIONS OF THE FMLA

       50.    Naumoski hereby incorporates paragraphs 1 – 49 of her Complaint.

       51.    The acts alleged above constitute unlawful employment practices in violation of

the FMLA.

       52     Defendant’s actions, as alleged above, constitute interference with Naumoski’s

FMLA rights and/or constitute retaliation for requesting and/or taking FMLA-qualifying leave,

including when it terminated her employment.

       53.    Naumoski has suffered damages as a result of Defendant’s unlawful conduct,

including lost wages.

       54.    Defendant’s unlawful actions against Naumoski were intentional, willful, and

done in reckless disregard of Naumoski’ rights as protected by the FMLA.




                                                7
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 8 of 9


                                       VI. Relief Requested

          WHEREFORE, Plaintiff, Lacy Naumoski, by counsel, respectfully requests that this

Court find for her and order that:

          1.     Defendant reinstate Naumoski with similar, salary, and seniority, or pay front pay

and benefits to Naumoski in lieu of reinstatement;

          2.     Defendant pay lost wages and benefits to Naumoski;

          3.     Defendant pay liquidated damages to Naumoski;

          4.     Defendant pay compensatory and punitive damages to Naumoski;

          5.     Defendant pay pre- and post-judgment interest to Naumoski;

          6.     Defendant pay Naumoski’s attorneys’ fees and costs incurred in litigating this

action;

          7.     Defendant pay to Naumoski any and all other legal and/or equitable damages that

this Court determines appropriate and just to grant.

                                               Respectfully submitted,


                                               Jason P. Cleveland (24126-53)
                                               CLEVELAND LEHNER CASSIDY
                                               8250 Haverstick Road, Suite 235
                                               Indianapolis, IN 46240
                                               Tel: 317-388-5424
                                               Fax: 317-947-1863
                                               Email: jason@clcattorneys.com

                                               Counsel for Plaintiff, Lacy Naumoski




                                                  8
 USDC IN/ND case 2:19-cv-00491-TLS-APR document 1 filed 12/23/19 page 9 of 9


                                DEMAND FOR JURY TRIAL

       The Plaintiff, Lacy Naumoski, by counsel, respectfully requests a jury trial as to all issues

deemed so triable.

                                             Respectfully submitted,

                                             Jason P. Cleveland (24126-53)
                                             CLEVELAND LEHNER CASSIDY
                                             8250 Haverstick Road, Suite 235
                                             Indianapolis, IN 46240
                                             Tel: 317-388-5424
                                             Fax: 317-947-1863
                                             Email: jason@clcattorneys.com




                                                 9
